                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                            File No. 18-cv-1325 (ECT/TNL)

             Plaintiff,

v.
                                                                ORDER
$9,980 in U.S. Currency,

             Defendant,

             and

Michael Paul McDonough,

           Claimant.
________________________________________________________________________

      The United States has filed a motion seeking: (1) a default judgment against all

unknown persons and entities having an interest in the Defendant Currency for failure to

file a claim to the Defendant Currency and answer to the Verified Complaint for

Forfeiture In Rem; and (2) an order forfeiting the entire amount of the Defendant

Currency to the United States. Based on all the files and proceedings in this action, the

Court finds as follows:

      1.     On May 14, 2018, the government filed a Verified Complaint for Forfeiture

In Rem with verification by Jeffrey N. Trevino, Task Force Officer, U.S. Drug

Enforcement Administration (“Verified Complaint” or “Verified Compl.”). See ECF

No. 1; see also Rule G(2)(a) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions (the “Supplemental Rules” or “Supp. R.”).
       2.     The Verified Complaint alleges, and the Court finds, that the Court

possesses subject-matter jurisdiction under 28 U.S.C. § 1345 because this is an action

commenced by the United States and under 28 U.S.C. § 1355(a) because this is an action

for forfeiture. See Verified Compl. ¶ 3; Supp. R. G(2)(b). The Verified Complaint

further alleges, and the Court finds, that the Court possesses in rem jurisdiction over the

Defendant Currency under 28 U.S.C. § 1355(b), see Verified Compl. ¶ 4; Supp. R.

G(2)(b), and that venue is proper in the District of Minnesota pursuant to 28 U.S.C.

§ 1335(b)(1) because the acts or omissions giving rise to the forfeiture occurred in this

District and pursuant to 28 U.S.C. § 1395 because the Defendant Currency is located in

this District, see Verified Compl. ¶ 5; Supp. R. G(2)(b).

       3.     The Verified Complaint describes the subject property with reasonable

particularity, and identifies both the location where the seizure occurred and the location

of the Defendant Currency when the action was filed. See Supp. R. G(2)(c)-(d). In

particular, the Verified Complaint describes the subject property as “$9,980 in U.S.

Currency seized from Michael Paul McDonough at the Minneapolis/St. Paul International

Airport (‘MSP’) on November 1, 2017” and states that the Defendant Currency was in

custody of the U.S. Marshals Service in this District. Verified Compl. ¶¶ 2, 5.

       4.     The government sought forfeiture under 21 U.S.C. § 881(a)(6) because, it

alleges, the Defendant Currency “was furnished or intended to be furnished in exchange

for a controlled substance, constitutes proceeds traceable to such an exchange, or was

used or intended to be used to facilitate a violation of the Controlled Substances Act.”

Verified Compl. ¶¶ 54–55; Supp. R. G(2)(e). The Court concludes, based upon the facts

                                             2
alleged in the Verified Complaint, together with the facts alleged and deemed admitted

through default in the related case of United States v. $6,900 in U.S. Currency, No. 18-

cv-0028 (JNE/TNL) (D. Minn.) (the “Bowlds Forfeiture Action”), and the forfeiture

order entered in that related action [Bowlds Forfeiture Action ECF No. 38], the

government has stated sufficiently detailed facts to support a reasonable belief that the

government would be able to meet its burden at trial, see generally Am. Verified Compl.

¶¶ 7–21; Supp. R. G(2)(f).

      5.     A Warrant of Arrest and Notice In Rem was issued on May 22, 2018,

directing the United States Marshals Service to arrest the Defendant Currency. ECF No.

15 at 2–4; Supp. R. G(3)(b)(i). The warrant was returned executed on May 17, 2019.

ECF No. 15 at 1; Supp. R. G(3)(c).

      6.     On June 1, 2018, McDonough filed a verified statement of interest and

answer, asserting that he was the owner of the Defendant Currency. See generally ECF

No. 3 and ¶ 1. The government avers that it did not serve McDonough with a Notice of

Forfeiture in this case, which Supplemental Rule G(4)(b) would normally require,

because he had already filed his verified statement of interest answer, thereby

demonstrating that he had actual knowledge of this proceeding. See Supp. R. G(4)(b)(v)

(excusing the sending of notice where potential claimant has actual notice).

      7.     Pursuant to Supplemental Rule G(4)(a)(iv)(C), the U.S. Attorney’s Office

posted a Notice of Forfeiture on an official government internet site (www.forfeiture.gov)

for at least 30 consecutive days, beginning on February 23, 2019. Baune Decl. ¶ 6; Decl.

of Publication [ECF No. 14]; see also Supp. R. G(4)(a)(iv).        That published notice

                                            3
satisfied the content requirements of Supp. R. G(4)(a)(ii).        See Attachment 1 to

Declaration of Publication [ECF No. 14-1] (describing the property with reasonable

particularity, stating the times under Supplemental Rule G(5) to file a verified claim and

to answer, and naming the government attorney to be served with the claim and answer).

       8.    No one other than McDonough has filed a verified claim or answer, and the

time for filing a claim and answer has expired under Supplemental Rule G(5). Baune

Decl. ¶ 7.

       9.    McDonough entered into a Stipulation of Settlement with the government,

in which he agreed to withdraw his claim to the Defendant Currency to permit the entire

amount to be forfeited to the United States. Stipulation of Settlement 2 [ECF No. 16].

       10.   The clerk has entered a default. ECF No. 23; Fed. R. Civ. P. 55(a).

       11.   The government avers that, upon information and belief, McDonough is not

an infant or incompetent person, and avers further that the Department of Defense

Manpower Data Center does not indicate that he is in the military service or the armed

forces of the United States of America or other friendly powers. Baune Decl. ¶ 5.

       NOW, THEREFORE, IT IS HEREBY ORDERED that:

       1.    The Motion of the United States for a default judgment and final order of

forfeiture [ECF No. 19] is GRANTED;

       2.    A default judgment is entered against all unknown persons and entities

having an interest in the Defendant Currency for failure to file a claim and an answer to

the First Amended Complaint for Forfeiture In Rem as required by 18 U.S.C.



                                            4
§ 983(a)(4)(A) and (B), and Rule G(5) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions; and

      3.     The Defendant Currency is FORFEITED to the United States pursuant to

21 U.S.C. § 881(a)(6) for disposition in accordance with law.

                LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: July 15, 2019                     s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court




                                            5
